SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: November 05, 2015 (Date of earliest event reported) Commission File No.: 0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 52-1166660 (I.R.S. Employer Identification No.) 1010 Wayne Avenue 14th Floor Silver Spring, Maryland 20910 (Address of principal executive offices) (301) 429-3200 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. Results of Operations and Financial Condition. Radio One, Inc. (the “Company”) issued a press release setting forth the results for its quarter endedSeptember 30, 2015. A copy of the press release is attached as Exhibit 99.1. ITEM 8.01.Other Events On November 12, 2015, the Company also issued a press release announcing expansion in the Columbus, Ohio market.A copy of the press release is attached as Exhibit 99.2. ITEM 9.01. Financial Statements and Exhibits. (c) Exhibits Exhibit Number Description 99.1 Press release datedNovember 05, 2015: Radio One, Inc. ReportsThird Quarter Results. Press release dated November 12, 2015: Radio One Makes BIG Moves in Columbus, OH SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RADIO ONE, INC. /s/ Peter D. Thompson November12, 2015 Peter D. Thompson Chief Financial Officer and Principal Accounting Officer
